
	
		I
		111th CONGRESS
		2d Session
		H. R. 4942
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Goodlatte (for
			 himself, Mr. Wolf,
			 Mr. Wittman,
			 Mr. Nye, Mr. Cantor, Mr.
			 Forbes, Mr. Boucher, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Energy and
			 Commerce and Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of the Interior to conduct
		  proposed oil and gas Lease Sale 220 for areas of the outer Continental Shelf at
		  least 50 miles beyond the coastal zone of Virginia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Virginia Access to Energy
			 Act or the VA
			 Energy Act.
		2.Requirement to
			 conduct proposed oil and gas Lease Sale 220 on the OCS off Virginia
			(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C. 1337) by as soon as practicable, but not later than one year, after
			 the date the Secretary receives a petition from the Governor requesting that
			 the lease sale be conducted.
			(b)Prohibition on
			 leasing within 50 miles of the coastal zoneThe Secretary shall
			 not issue any lease under this Act for any tract located within 50 miles of the
			 coastal zone of the State unless requested by the Governor.
			(c)Prohibition on
			 conflicts with military operationsThe Secretary shall not make
			 any tract available for leasing under this section if the Secretary of Defense
			 determines that drilling activity on that tract would conflict with any
			 military operation.
			3.Disposition of
			 Revenues
			(a)Allocation,
			 generallyOf the qualified revenues received by the United States
			 each fiscal year—
				(1)50 percent shall
			 be used for non-Federal purposes as provided in subsection (b); and
				(2)50 percent shall
			 be used for Federal purposes as provided in subsection (c).
				(b)Use for
			 non-Federal purposes
				(1)In
			 generalOf the qualified revenues referred to in subsection
			 (a)(1)—
					(A)75 shall be paid
			 to the State, without further appropriation;
					(B)12.5
			 percent—
						(i)shall be used,
			 without further appropriation, to provide financial assistance to the State in
			 accordance with section 6 of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–8); and
						(ii)shall be
			 considered income to the Land and Water Conservation Fund for purposes of
			 section 2 of that Act (16 U.S.C. 460l–5); and
						(C)12.5 percent shall
			 be deposited in a separate account in the Treasury that shall be used, without
			 further appropriation, by the Secretary of the Interior, in consultation with
			 the Governor, to mitigate for any environmental damage that occurs as a result
			 of extraction activities authorized under oil and gas leases issued under this
			 Act, regardless of whether the damage is—
						(i)reasonably
			 foreseeable; or
						(ii)caused by
			 negligence or a natural disaster.
						(2)Use of payments
			 to StateAmounts paid to the
			 State under paragraph (1)(A) shall be used by the State for one or more of the
			 following:
					(A)Education.
					(B)Transportation.
					(C)Reducing
			 taxes.
					(D)Coastal and
			 environmental restoration.
					(E)Energy
			 infrastructure and projects.
					(F)State seismic
			 monitoring programs.
					(G)Alternative energy
			 development.
					(H)Energy efficiency
			 and conservation.
					(I)Hurricane and
			 natural disaster insurance programs.
					(c)Use for Federal
			 purposesOf the qualified
			 revenues referred to in subsection (a)(2)—
				(1)50 percent shall
			 be applied solely to reduce the outstanding Federal debt; and
				(2)50 percent shall
			 be deposited into the Alterative Energy Trust Fund established by section
			 4.
				4.Alternative
			 Energy Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury a separate account that shall be known as the
			 Alternative Energy Trust Fund.
			(b)ContentsThe
			 account shall consist of amounts deposited into it under section
			 3(c)(2).
			(c)UseAmounts
			 in the account may be used, without further appropriation, by the Secretary of
			 Energy for making grants for the following:
				(1)Coal and related technologies
			 program.
				(2)To improve the
			 commercial value of forest biomass for electric energy, useful heat,
			 transportation fuels, and other commercial purposes.
				(3)Solar and wind
			 technologies.
				(4)Renewable energy.
				(5)Methane hydrate
			 research.
				(6)Nuclear power loan guarantees.
				(7)Smart grid
			 technology research, development, and demonstration.
				5.DefinitionsIn this Act:
			(1)Coastal
			 zoneThe term coastal
			 zone has the meaning that term has in the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1301 et seq.).
			(2)GovernorThe
			 term Governor means the Governor of the State.
			(3)Lease Sale
			 220The term Lease Sale 220 means proposed OCS Oil
			 and Gas Lease Sale 220 in the Mid-Atlantic OCS Planning Area in the area
			 offshore the State, as included in the OCS Oil and Gas Leasing Program,
			 2007–2012.
			(4)Qualified
			 revenuesThe term qualified revenues means all
			 rentals, royalties, bonus bids, and other sums due and payable to the United
			 States under leases issued under this Act.
			(5)StateThe
			 term State means the State of Virginia.
			
